
	

113 HR 5320 IH: To direct the Attorney General to provide State officials with access to criminal history information with respect to certain financial service providers required to undergo State criminal background checks, and for other purposes.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5320
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Bachus (for himself, Mr. Sessions, and Ms. Moore) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Attorney General to provide State officials with access to criminal history
			 information with respect to certain financial service providers required
			 to undergo State criminal background checks, and for other purposes.
	
	
		1.Background checksSection 1511(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5110(a)) is amended—
			(1)by inserting after State-licensed loan originators the following: , other financial service providers, or related businesses; and
			(2)by inserting before the period the following: , other financial service providers, or persons working in related businesses.
			
